Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 19, 2003, revoking a sentence of probation previously imposed by the County Court, Ulster County (Bruhn, J.), upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree.
Ordered that the judgment is affirmed.
The defendant admitted to the violation of probation, with the understanding that he would receive the sentence which was thereafter actually imposed. Accordingly, the defendant has no basis now to complain that the sentence was excessive (see People v Kazepis, 101 AD2d 816 [1984]).
The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.